VALLIANT, J.
— This is" a suit on a bond for $500 given by defendant, conditioned to pay the plaintiff $50 a year towards the expense of maintaining an insane person in the State asylum at Eulton. The answer admits the execution of the bond,_ but pleads that it was without consideration, and by way of counterclaim sets up payments made as in compliance with its terms, amounting to $300, and asks judgment for the same.
On the trial it was shown that at a session of the county court of Scotland county in January, 1887, one Byrne, guardian and curator of an insane woman, presented a petition asking that she be sent to the State lunatic asylum as a county patient; that upon consideration of the petition the court found that the insane woman was not a resident of that county, then nor at the time she became insane, but that she was a resident of Quincy, Illinois, and that she was not entitled to be maintflinerl in the asylum at the expense of the county and refused to grant the petition.. The finding and judgment of the court were duly entered of record.. On the following *286day, however, the guardian and curator again appeared and moved the court to reconsider the matter, which was done, and upon the reconsideration the court found that the insane woman under the terms of section 6582, Revised Statutes 1819, then in force, was entitled to assistance frpm the county, and was a fit subject for treatment in the asylum, and ordered that she be sent there as a county patient, and that the order remain in force as long as she should remain in the asylum, and during the faithful compliance on the part of the defendant of the conditions of the bond now sued on, which bond was set forth in full on the record of the county court. The bond is the personal obligation of the defendant to the county in the penal sum of $500 with conditions reciting that the insane person named was the daughter of the obligor, that she had been adjudged by the probate court to be insane, and was without means, and the county was called upon to take charge of and maintain her at the asylum, and that in consideration thereof the obligor had agreed to pay fifty dollars a year to the county to assist in the expense of so maintaining her, and if he should well and truly keep that agreement the obligation was to become void, otherwise to remain in full force. It was admitted that after the order of the court and the execution of the bond the insane person was sent to the asylum and had been maintained there ever since at the expense of the county and that defendant had paid $50 a year to the county for six years pursuant to the terms of the bond, that is, up to and including the year 1892. The cause was tried by tire court without a jury. There was a finding and judgment for the defendant on the plaintiff’s cause of action, and for the plaintiff on defendant’s counterclaim, from which the plaintiff appeals.
The theory of the defense is that the statute makes no provision for the county court, taking such a bond, that it was not authorized by law, was without consideration and of no binding effect.
*287Eespondent in his brief cites authorities to show that bonds extorted by an official to compel a man to do what he is under no duty to do, bonds given to influence an officer in his official conduct either to do or refrain from doing his official duty or to act contrary to his duty, and bonds with no consideration to support them, are illegal and of no binding, effect. Then we are pointed to the statutes to show how an indigent insane person may be sent to the asylum by a county court, which statutes make no provision for taking a bond to indemnify the county or reimburse it, in whole or in part, for the outlay in maintaining the person in the asylum. And it is argued that when the county court finds a person within its jurisdiction entitled to be sent to the asylum at the county’s ' expense, the court has no right to demand a bond from a relative of the person as a condition to the performance of its duty in that respect, and if it does so the bond is without consideration and invalid. All those propositions may be conceded, but they .do not affect this ease. According to the finding of the county court of the facts, the insane person in this case was not entitled, as a matter of right, .to be sent to and maintained at the asylum at the expense of the county. She was not a resident of that county but of Quincy, Illinois. There is nothing in the statutes which regulate the terms upon which a county court may or shall send a patient to the asylum at the county’s expense that requires or authorizes the court to so send a person who is not a resident of the county. But in this instance the county court, doubtless under the importunity of the legal guardian and of the father of the person, concluded that it had some discretion and could afford partial relief, not under the statutes relating to the asylum, but under the authority of section 6583, Eevised Statutes 1879, relating to poor persons: “The county court, shall, at all times, use its discretion, and grant relief to all persons, without regard to residence, who may require its assistance.” So the court, after having first refused the application, on reconsid*288eration concluded that it was justified in granting some relief, though not all that was first ashed, and made the order under which the unfortunate person was sent to the asylum under express contract with her father, the defendant herein, evidenced by his bond in this suit that he would pay $50 yearly of the expense. The court was not bound to have done anything for the relief of the insane person, but had authority under that statute to exercise its discretion and grant somer relief on such terms and’ conditions as it saw fit. Under those circumstances the county court had the right, to demand the bond 'and the agreement of the county court to send the patient to the asylum on condition that the father would bind himself to pay part of the expense was ample consideration to support the contract evidenced by the bond.
The judgment is reversed and the cause remanded to the circuit court to be proceeded with in accordance with the law as above expressed.
All concur.